DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/19/2022.  These drawings are approved.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,265,970 B2. This is a statutory double patenting rejection.

Present Application 17/579,127
U.S. Patent No. 11,265,970 B2
1. An aerosol delivery device comprising: a control body having a housing; 
a resonant transmitter; and 


an aerosol source member that includes an inhalable substance medium and a resonant receiver,
wherein the aerosol source member is configured to be insertable into the control body, 
wherein the resonant transmitter is located within the control body and 
is configured to generate an oscillating magnetic field and induce an alternating voltage in the resonant receiver when exposed to the oscillating magnetic field, the alternating voltage causing the resonant receiver to generate heat and thereby vaporize components of the inhalable substance medium to produce an aerosol,
wherein the resonant transmitter comprises a transmitter coil, wherein the control body 
further comprises a substantially cylindrical coil support member, and wherein the transmitter coil is configured to circumscribe the coil support member.




1. An aerosol delivery device comprising: a control body having a housing; a resonant transformer, the resonant transformer comprising a resonant transmitter and a resonant receiver; and
an aerosol source member that includes an inhalable substance medium, 

at least a portion of the aerosol source member positioned proximate the resonant transmitter,
wherein the resonant transmitter is located within the housing and 
is configured to generate an oscillating magnetic field and induce an alternating voltage in the resonant receiver when exposed to the oscillating magnetic field, the alternating voltage causing the resonant receiver to generate heat and thereby vaporize components of the inhalable substance medium to produce an aerosol,
wherein the resonant transmitter comprises a transmitter coil, and 

further comprising a substantially cylindrical coil support member, wherein the transmitter coil is configured to circumscribe the coil support member.

3. The aerosol delivery device of Claim 1, wherein the resonant receiver comprises part of the aerosol source member.



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,265,970 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because there is only one minor difference.
While claims 20 and 21 of U.S. Patent No. 11,265,970 B2 recites the resonant transmitter being located within the housing of the control body, claim 11 simply recites that the control body comprising a resonant transmitter without reciting how the resonant transmitter is structurally related with the housing of the control body.  
On the other hand, it is obvious that the resonant transmitter has to be inside the housing of the control body because the preamble of claim 11 recites that the control body is for use with an insertable aerosol source member, which means the resonant receiver and the inhalable substance medium has to be insertable to the control body.  In order for the resonant transmitter to work with the resonant receiver, which is inserted in the control body, the resonant transmitter also has to be inside the control body adjacent to the resonant receiver.  Also, the housing is a structure commonly housing all or most of the components.  Therefore, it is obvious that the resonant transmitter is inside the housing and the resonant receiver is inserted in the housing.  

Present Application 17/579,127
U.S. Patent No. 11,265,970 B2
11. A control body for use with an insertable aerosol source member that includes a resonant receiver and an inhalable substance medium, 
the control body comprising: a housing;
a resonant transmitter comprising a transmitter coil;

and a substantially cylindrical coil support member, wherein the transmitter coil is configured to circumscribe the coil support member, and 
wherein the resonant transmitter 
is configured to generate an oscillating magnetic field and induce an alternating voltage in the resonant receiver when exposed to the oscillating magnetic field, the alternating voltage causing the resonant receiver to generate heat, such that the resonant receiver is configured to vaporize components of the inhalable substance medium to produce an aerosol.

20. A control body for use with an aerosol source member that includes an inhalable substance medium, 

the control body comprising: a housing; and a resonant transformer, the resonant transformer comprising a resonant transmitter and a resonant receiver,

wherein the resonant transmitter is located within the housing and 



is configured to generate an oscillating magnetic field and induce an alternating voltage in the resonant receiver when exposed to the oscillating magnetic field, the alternating voltage causing the resonant receiver to generate heat, such that the resonant receiver is configured to vaporize components of the inhalable substance medium to produce an aerosol, 
further comprising a substantially cylindrical coil support member, and 
wherein the transmitter coil is configured to circumscribe the coil support member.

21. (Original) The control body of Claim 20, wherein the resonant transmitter comprises a transmitter coil.


Response to Arguments
Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive.  
The applicant argues that because claim 1 of the present application does not recite a resonant transformer, but recites the aerosol source member including the resonant receiver, claim 1 does not meet the Statutory Double Patenting Rejection.
The examiner respectfully disagrees with the applicant's argument.  
Regarding claim 1 of the present application not reciting a resonant transformer, claim 1 of the prior U.S. Patent No. 11,265,970 B2 recites that a resonant transformer comprising a resonant transmitter and a resonant receiver.  Therefore, claim 1 of the present application inherently recites a resonant transformer because claim 1 recites both a resonant transmitter and a resonant receiver.  Regarding claim 1 of the present application reciting the aerosol source member including the resonant receiver, yes, claim 1 of the prior U.S. Patent No. 11,265,970 B2 does not recite the aerosol source member including the resonant receiver.  However, the examiner did not reject claim 1 of the present application in view of claim 1 of the prior U.S. Patent No. 11,265,970 B2 only, but in view of claims 1 and 3 of the prior U.S. Patent No. 11,265,970 B2.  Therefore, claims 1 and 3 of the prior U.S. Patent No. 11,265,970 B2 recite all the limitations recited in claim 1 of the present application (see table above).  
Regarding claim 11 of the present application, as stated above, claims 20 and 21 of the prior U.S. Patent No. 11,265,970 B2 recite all the limitations recited in claim 1 of the present application except for one difference, which is why claim 11 was rejected on the ground of non-statutory double patenting as stated above.  
In conclusion, the examiner believes that the rejections on the ground of statutory and non-statutory double patenting applied to claims 1 and 11 of the present application in view of claims 3 and 21 of the prior U.S. Patent No. 11,265,970 B2 are appropriate.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831